Citation Nr: 1015239	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for urethra stricture.  

3.  Entitlement to an initial compensable disability 
evaluation for emphysema/bronchitis prior to February 21, 
2007.  

4.  Entitlement to an increased evaluation for 
emphysema/bronchitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980, 
May 1983 to April 1987, and from August 1989 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which granted service connection for 
IBS and urethra stricture and assigned 10 percent disability 
evaluations for each and granted service connection for 
emphysema/bronchitis and assigned a noncompensable disability 
evaluation.  

In an April 2007 rating determination, the RO increased the 
Veteran's disability evaluation for the service-connected 
emphysema/bronchitis from noncompensable to 10 percent and 
assigned an effective date of February 21, 2007.

As a result of the RO's actions, the Board has listed the 
issues as such on the title page of this decision.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2010.  A 
transcript of the hearing is of record.  

The issues of higher evaluations for urethra stricture and 
emphysema/bronchitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if further action is required on his part.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected IBS has been manifested by complaints of 
diarrhea with more or less constant abdominal pain.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for IBS 
throughout the rating period on appeal have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The Veteran was afforded several VA examinations.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).

Based upon the foregoing, no further action is necessary to 
assist the Veteran in substantiating the claim.


IBS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's digestive disability is currently rated as 10 
percent disabling under Diagnostic Code 7319.  Diagnostic 
Code 7319 provides ratings for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.
Under Diagnostic Code 7305, a moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.

Under Diagnostic Code 7346, for a hiatal hernia, a 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  

In conjunction with his request for service connection for 
IBS, the Veteran was afforded a VA examination in August 
2004.  At the time of the examination, the Veteran reported 
having four or five bowel movements early in the morning, one 
or two at lunchtime, and anywhere from two to six in the 
evening.  He noted that he usually did not have any trouble 
during the sleeping hours but stated that when he had an 
attack he would double up in pain, have spasms, and lose 
fecal control.  The Veteran reported that he had been able to 
maintain his weight.  He used 10-12 Imodium AD per week.  The 
Veteran indicated that he could not identify a specific 
cause, except when he ate Chinese food.  A diagnosis of IBS 
was rendered at that time.  

Following the RO's grant of service connection and assignment 
of a 10 percent disability evaluation, the Veteran's wife 
submitted an October 2005 letter in support of the Veteran's 
claim indicating that his IBS was the most aggravating 
disorder for her.  She noted that she provided the Veteran 
with gentle food but that the IBS would attack without 
warning.  She stated that he would go days with extreme pain 
and bouts of diarrhea, frequently resulting in sleepless 
nights and embarrassing situations.  

In his October 2005 notice of disagreement, the Veteran 
indicated that his IBS had been a problem for over 20 years.  
He noted that he had reported in the military that he 
frequently experienced abdominal distress.  The Veteran 
stated that while he experienced occasional constipation, his 
bowel movements were all mostly diarrhea.  He indicated that 
he was now being awakened two to four times per night and 
would have bowel movements many times during the day.  The 
Veteran reported that he would awake at night with severe 
abdominal pain and spend a good amount of time in the 
bathroom each night.  He stated that his bowels were in a 
constant state of aggravation and noted that the problem was 
a little more than embarrassing.  He further indicated that 
this played havoc with his getting a good night's sleep.  

In a February 2007 VA outpatient treatment record, the 
Veteran was noted to have 15-30 liquid stools per day.  He 
did have fecal incontinence.  The Veteran complained of 
nausea but had no vomiting.  He further indicated that he had 
had no weight loss.  

At the time of an April 2007 VA outpatient visit, the Veteran 
reported having 15-20 loose stools per day, which were 
preceded by colicky pain.  He also had occasional 
constipation.  

At the time of an April 2007 VA examination, the Veteran 
indicated that he had had intermittent constipation and 
diarrhea for the past 20 years.  He noted that he would 15 to 
20 watery stools, followed by constipation in the morning 
described as difficult to pass stool associated with 
intermittent rectal bleeding, followed by loose watery stools 
throughout the day.  A diagnosis of IBS without evidence of 
rectal incontinence or acute diarrhea was rendered.  

At the time of his January 2010 hearing, the Veteran stated 
that most of the time his abdominal area and bowels were in 
distress.  He testified that the more he had to go to the 
bathroom the worse the pain would become.  He noted that it 
would become so painful he would just have to go to the 
bathroom.  The Veteran reported going to the bathroom five or 
six times during the day.  He noted that while he had 
occasional constipation, it was mostly diarrhea.  He stated 
that he would have anywhere between 10 and 20 bowel movements 
per day and that he would usually go five or six times in the 
morning.  The Veteran also testified that it would wake him 
up three or four times per night.  He stated that he had 
symptoms all the time.  The Veteran took Imodium AD.  He 
indicated that he did not use pads and had no leakage.  The 
Veteran stated that he always had to be really close to a 
bathroom.  
The Veteran indicated that he had not missed work as he 
worked from home.  He reported that the bathroom was about 20 
feet from his office.  The Veteran stated that it affected 
his quality of life as he always had to be near the bathroom.  

The Board finds that throughout the rating period on appeal, 
as reflected in the evidence noted above, the Veteran's 
digestive disability has been manifested by consistent 
complaints (and findings) of diarrhea, with more or less 
constant abdominal distress, thus at least closely 
approximating a 30 percent rating under Diagnostic Code 7319.  

The Veteran is currently in receipt of the highest rating 
under Diagnostic Code 7319.  As such, the Board will review 
other potentially applicable regulations.  

As for a 40 percent evaluation under Diagnostic Code 7305, or 
a 60 percent evaluation under Diagnostic Code 7346, the 
record is devoid of findings showing anemia, hematemesis, 
melena, or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
Further, the record does not reveal weight loss.  The Veteran 
was shown to have been at a consistent weight throughout the 
appeal period.  

In conclusion, the evidence of record supports an initial 
rating of 30 percent for the Veteran's IBS for the entire 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against a higher initial rating, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's IBS is manifested by diarrhea up to 20 times 
per day and abdominal distress.  These manifestations are 
contemplated by the rating schedule.  The most recent VA 
examiner did not indicate that the disability caused marked 
interference with employment.  Moreover, the Veteran has 
reported that he has not missed a day of work as a result of 
his IBS.  The disability has also not required any recent 
periods of hospitalization.  No other exceptional factors 
have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

An initial rating of 30 percent for IBS throughout the rating 
period on appeal is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

As it relates to the Veteran's claim for a higher initial 
evaluation for urethra stricture, the Board notes that at the 
time of his January 2010 hearing, the Veteran indicated that 
the symptomatology associated with his service-connected 
urethra stricture had increased in severity since the last 
comprehensive VA examination performed in April 2007.  VA is 
obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The Veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Veteran also testified that the symptomatology associated 
with his service-connected emphysema/bronchitis had increased 
in severity since the time of his last comprehensive VA 
examination performed in April 2007.  As noted above, the 
Veteran is competent to provide an opinion that the symptoms 
associated with his service-connected respiratory condition 
have increased in severity.  As such, an additional VA 
examination should be performed to determine the current 
severity of the Veteran's service-connected 
emphysema/bronchitis.  

The Board also notes that the Veteran testified as to 
continuing to receive treatment for his claimed disorders at 
the Temple VAMC.  While the Board notes that the Veteran 
submitted additional VA treatment records from the Temple 
VAMC following the hearing, as this matter is in remand 
status, any additional treatment records should be obtained 
from January 2010 to the present.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Temple, 
Texas VAMC from January 2010 to the 
present.

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of his service-connected 
emphysema/bronchitis.  The claims folder 
should be made available to the examiner.  
All necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FEV-1, FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  The presence or absence of 
right ventricular hypertrophy, cor 
pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should also be 
documented.

3.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of his service-connected urethra 
stricture.  The claims folder should be 
made available to the examiner.  All 
necessary tests and studies are to be 
performed and all findings are to be 
reported in detail.  The examiner is 
requested to comment on the following:  
urinary retention requiring intermittent 
or continuous catheterization; daytime 
voiding intervals; nocturia intervals; 
and the wearing of absorbent materials, 
if necessary, and the amount of times 
they must be changed on a daily basis.  

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


